Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 1 of 13 PageID: 104



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

PATRICK STEPHEN WALSH,                :         CIV. NO. 19-20921 (RMB)
                                      :
                  Petitioner          :
                                      :
     v.                               :              OPINION
                                      :
DAVID E. ORTIZ,                       :
                                      :
                  Respondent          :

     This matter comes before the Court upon the Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2241 filed by Patrick

Stephen Walsh (“Petitioner”), a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey. (“FCI Fort

Dix.”)     Petitioner    challenges       the    Bureau   of   Prison’s   (“BOP”)

interpretation of the word “months” for calculation of his federal

sentence. (Pet., Dkt. No. 1.) Petitioner also filed a motion for

appointment of counsel. (Mot. to Appoint Counsel, Dkt. No. 9.)

Respondent filed an answer to the petition on June 25, 2020

(Answer, Dkt. No. 8), and Petitioner filed a reply brief. (Reply

Brief, Dkt. No. 10.) For the reasons discussed below, the Court

will deny the motion to appoint counsel, and deny the petition.

I.   BACKGROUND

     The    United   States    District         Court,    District   of   Maryland

sentenced Petitioner to a 235-month term of imprisonment, for

committing arson in violation of 18 U.S.C. § 844(i), conspiracy to
 Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 2 of 13 PageID: 105



commit arson in violation of 18 U.S.C. § 844(n), and aiding and

abetting in violation of 18 U.S.C. § 2. (Answer, Ex. 1, Dkt. No.

8-1.) In a separate judgment in the same criminal case, the court

sentenced Petitioner to a 42-month term of imprisonment for drug

and gun crimes, to run concurrently with the arson sentences.

(Answer, Ex. 2, Dkt. No. 8-2.) Assuming Petitioner receives all

Good Time Credit (“GTC”) available to him under 18 U.S.C. §

3624(b), his projected release date is October 3, 2021. (Id.)

II.    DISCUSSION

       A.      The Petition

       The Court has jurisdiction under 28 U.S.C. § 2241 because

Petitioner challenges the duration of his sentence. Mabry v. Warden

Allenwood FCI Low, 747 F. App'x 918, 919 (3d Cir. 2019) (citing

McGee v. Martinez, 627 F.3d 933, 936 (3d Cir. 2010) (jurisdiction

lies in habeas when granting the petition would necessarily imply

a change to the duration of the petitioner’s sentence). Petitioner

alleges that the BOP should calculate his “Effective Full Term”

sentence date using 30-day months rather than calendar months.

(Pet. Dkt. No. 1.) This would avoid sentencing disparities because

calendar months range from 28 to 31 days. If Petitioner’s 235-

month sentence is calculated using 30-day months, he would be

entitled to release from prison approximately 100 days sooner. For

support, Petitioner points to the legislative history of the First

Step   Act’s    amendment     to   GTC   in   18   U.S.C.   §   3624(b)(1).   The
    Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 3 of 13 PageID: 106



legislative history suggests Congress wished to allow prisoners to

earn a sentence reduction of 15% GTC per year, a maximum of 54

days.        According   to   Petitioner,    based   on   the    mathematical

calculation, Congress must have calculated 54 days by using twelve

30-day calendar months. Petitioner acknowledges that his Judgment

is silent as to the meaning of the term “months.”

        B.      The Answer

        Respondent contends that the BOP correctly interpreted the

Petitioner’s Judgment; he was sentenced to 235 calendar months,

rather than 30-day periods. In the context of criminal sentences,

courts have not considered this issue. Outside the context of

criminal sentences, however, courts have interpreted the word

“month” to have its ordinary meaning, a calendar month. 1 Respondent

asserts that the time for a defendant to advocate for a shorter

sentence, expressed in terms of days, is at his sentencing. The

relevant statute under which the BOP determines a prisoner’s

aggregate sentence and effective full term date is 18 U.S.C. §

3621(a), a federal prisoner “shall be committed to the custody of

the Bureau of Prisons until the expiration of the term imposed…”




1  Respondents cite to Sheets v. Selden’s Lessee, 69 U.S. 177, 190
(1864); Guar. Tr. & Safe-Deposit Co. v. Green Cove Springs &
Melrose R. Co., 139 U.S. 137, 145 (1891); Simuel v. City of Dayton,
No. 3:09CV180, 2011 WL 4102529, at *7 (S.D. Ohio Sept. 14, 2011);
BP Expl. & Prod., Inc. v. Claimant ID 100262795, 759 F. App’x 249,
253 (5th Cir. 2019). (Answer at 4-5, Dkt. No. 8.)
Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 4 of 13 PageID: 107



       C.      Petitioner’s Reply Brief

       In his reply brief, Petitioner quotes U.S. v. Booker, 543

U.S. 220, 295 n. 14 (2005) (remarks of Sen. Hatch), “the core

function of the [sentencing] guidelines … is to reduce disparity

in sentencing and to restore fairness and predictability to the

sentencing process.” (Reply Brief at 2, Dkt. No. 10 (quoting                         133

Cong.   Rec.    33109      (1987)).   Months   vary   from     28       to   31   days;

therefore, Petitioner contends that calculating federal sentences

using calendar months is not a fair and predictable standard.

       Petitioner also relies on Jones v. United States, 529 U.S.

848,    857    (2000)      (citations   omitted),     “where        a    statute      is

susceptible     of   two    constructions,     by   one   of   which         grave   and

doubtful constitutional questions arise and by the other of which

such questions are avoided, our duty is to adopt the latter.”

(Reply Brief at 2, Dkt. No. 10.) Petitioner argues that the

sentencing disparity created by calculating the same term of

imprisonment for prisoners whose sentences begin in different

calendar months violates equal protection, implicit in the Fifth

Amendment Due Process Clause. (Id.) Finally, Petitioner submits

that Respondent’s Answer should be struck as untimely.

       D.      Motion to Appoint Counsel

       Petitioner seeks appointment of counsel under 18 U.S.C. §

3006A, citing the difficulties of performing legal research in

prison during the COVID-19 shutdown. (Mot. Appoint Counsel, Dkt.
 Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 5 of 13 PageID: 108



No. 9.) Despite the difficulties of self-representation during the

pandemic, there is no legal right to counsel in a proceeding under

28 U.S.C. § 2241 when an evidentiary hearing is not required. See

28 U.S.C. § 2243. Courts may appoint counsel in § 2241 proceedings

when “the interests of justice so require,” and the petitioner is

financially eligible. 18 U.S.C. § 3006A(2)(B).

      Here,    the    petition    raises     solely    a     legal   issue   to    be

determined by the Court; therefore, an evidentiary hearing is

unnecessary. Yohn v. Love, 76 F.3d 508, 515 (3d Cir. 1996).

Petitioner has presented his case admirably and forcefully; thus,

the interests of justice do not require appointment of counsel.

Reese v. Fulcomer, 946 F.2d 247, 264 (3d Cir. 1991) (quoting La

Mere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (finding no abuse

of a district court's discretion in failing to appoint counsel

where “the petitioner had ‘a good understanding of the issues and

the   ability        to     present    forcefully      and      coherently        his

contentions.’”))          Therefore,   the   Court    will    deny   Petitioner’s

motion to appoint counsel and make a determination on the petition

based on the briefs and records before the Court, pursuant to

Federal Rule of Civil Procedure 78(b).

      E.      Timeliness of the Answer

      Petitioner submits that Respondent’s answer should be struck

as untimely. On February 25, 2020, the Court issued an Order for

Respondent to file an answer within 45 days, by April 10, 2020.
 Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 6 of 13 PageID: 109



This deadline, however, was subject to District of New Jersey

Standing Order 2020-04, In Re: Additional Measures Due to the

Exigent    Circumstances     Created   by    COVID-19,      “all   filing    and

discovery deadlines in civil matters that currently fall between

March 25, 2020 and April 30, 2020, are EXTENDED by forty-five (45)

days, unless the presiding judge in an individual case directs

otherwise….” Respondent’s Answer was due on May 25, 2020. On May

21, 2020, Respondent sought an extension of time to file an answer,

and the Court granted the request. (Order, Dkt. No. 7.) Respondent

filed the Answer on the deadline imposed by the Court, June 25,

2020. Therefore, the Court denies Petitioner’s request to strike

the Answer.

     F.      Analysis

             1.    Denial of Administrative Appeal

     The      parties    agree    that      Petitioner        exhausted      his

administrative     remedies    prior   to    filing   the     present     habeas

petition.     In   denying    Petitioner’s     appeal    of    his   sentence

calculation at the final level of review, the BOP Central Office

explained:

            This is in response to your Central Office
            Administrative Remedy Appeal, wherein you
            request that each month of your 235-month term
            of imprisonment be multiplied by 30 days in
            order to establish a 7,050-day term of
            confinement.

             As demonstrated in Program Statement 5880.28,
             Sentence Computation Manual (CCCA of 1984),
    Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 7 of 13 PageID: 110



              federal sentences are not calculated by
              multiplying the number of months in the
              sentence times 30 days to determine the length
              of the term of confinement to be served.
              Rather, federal sentences are calculated in
              terms of years, months and days. For the
              purpose of calculating sentences, 365 days
              (366 days in the case of a leap year) is equal
              to 12 months, or one year.

              Multiplying a 12-month term times 30 days for
              each month would result in a term of 360 days,
              which is less than one year. A review of your
              record revealed you are currently subject to
              a 235-month total term of imprisonment
              commencing on December 5, 2005. As there are
              12 months in one year, your 235-month term
              converts to a 19-year and 7-month term of
              imprisonment. Adding the 19-year and 7-month
              term to the December 5, 2005, commencement
              date results in a July 4, 2025, tentative full
              term date. To calculate the 235-month term as
              a 7,050-day term of confinement, would result
              in a March 24, 2025, tentative full term date.
              Subtracting the 353 days of prior credit time
              from the tentative full term dates of July 4,
              2025,   and  March   24,   2025,  results   in
              expiration full term dates of July 16, 2024,
              and April 5, 2024, respectively. To calculate
              your federal sentence as a 7,050 term would
              cause you to serve 3 months and 11 days less
              than the 235-month term imposed by the federal
              sentencing court.

              Your sentence has been computed as directed by
              federal statute, and Bureau of Prisons Program
              Statement   5880.28,    Sentence   Computation
              Manual (CCCA of 1984).

              Accordingly, your appeal is denied.

(Declaration of Corrie Dobovich 2 (“Dobovich Decl.”), Ex. 2, Dkt.




2 Corrie Dobovich is a legal assistant with the Federal Bureau of
Prisons at FCI-Fort Dix, who has access to files on inmates kept
 Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 8 of 13 PageID: 111



No. 8-3 at 15.)

               2.    BOP’s Interpretation of “term imposed”

     “After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for

administering the sentence.” United States v. Wilson, 503 U.S.

329, 335 (1992). 18 U.S.C. § 3621(a) requires the BOP to maintain

custody over a federal prisoner “until the expiration of the term

imposed,      or    until   earlier   released   for   satisfactory     behavior

pursuant to the provisions of section 3624.” Section 3621(a) is

silent as to how the BOP must determine the expiration of the “term

imposed.” The parties do not dispute that the term imposed is 235

months. The BOP calculates a prisoner’s full term expiration date

using   its    sentence      computation   manual,     BOP   Program   Statement

5880.28. Under that policy, sentences are calculated based on

years, months and days, with “months” meaning calendar months.

(Dobovich Decl., Ex. 2, Dkt. No. 8-3 at 15.)

     When an agency interprets a statute

              the interpretation [by regulation] receives
              deference if the statute is ambiguous and if
              the agency's interpretation is reasonable.
              This principle is implemented by the two-step
              analysis set forth in Chevron [U.S.A., Inc. v.
              Natural Resources Defense Council, Inc.] At
              the first step, a court must determine whether
              Congress has “directly spoken to the precise
              question at issue.” 467 U.S. [837] at 842, 104
              S.Ct. 2778 [1984]. If so, “that is the end of


in the ordinary course of BOP’s business. (Dobovich Decl. ¶1, Dkt.
No. 8-3 at 1.)
 Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 9 of 13 PageID: 112



           the matter; for the court, as well as the
           agency, must give effect to the unambiguously
           expressed intent of Congress.” Id., at 842–
           843, 104 S.Ct. 2778. If not, then at the second
           step the court must defer to the agency's
           interpretation if it is “reasonable.” Id., at
           844, 104 S.Ct. 2778.

Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2124–25, 195 L.

Ed. 2d 382 (2016). Only “some deference” is due to BOP program

statements, rather than the greater deference due for regulations.

King v. Shultz, 408 F. App'x 548, 551 (3d Cir. 2010).

     In this case, there is no ambiguity in the phrase “term

imposed” in § 3621(a). The term imposed by the sentencing court,

235 months, is ambiguous only in the sense that it could be

calculated using calendar months or a set number of days based on

average days in a month. Only by giving a sentence in terms of

days, does a sentencing court take into account the varying number

of days in a month. If the sentencing court had intended Petitioner

to serve 235 30-day periods rather than 235 calendar months, the

sentencing court would have sentenced Petitioner using a term of

days. The ordinary meaning of the word “month” is calendar month,

according to the dictionary definition and well-settled Supreme

Court cases. See Black’s Law Dictionary (11th ed. 2019); Sheets v.

Selden’s Lessee, 69 U.S. 177, 190 (1864); Guar. Tr. & Safe-Deposit

Co. v. Green Cove Springs & Melrose R. Co., 139 U.S. 137, 145

(1891). There is no reason to believe the sentencing court meant

something other than the ordinary meaning of the word. The BOP’s
Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 10 of 13 PageID: 113



interpretation     of   §   3621(a),   and    of   the   sentence   imposed   on

Petitioner, as reflected in BOP Program Statement 5880.28 and

Petitioner’s sentence computation, are reasonable and entitled to

“some deference.”

           2.     Legislative history of the First                  Step   Act’s
                  calculation of Good Time Credit

     Petitioner points to the legislative history of the First

Step Act and concludes that Congress must have intended to award

GTC based on twelve-30 day periods per year because Congress chose

a maximum credit of 15% per year, and 54 days is 15% of 360, not

365. Petitioner, however, is not challenging the computation of

his GTC. Congressional intent concerning GTC is not relevant here.

The BOP must give effect to the intent of the sentencing court in

imposing a 235-month term of imprisonment. As discussed above, if

the Court intended to take into account the varying number of days

in a month, the Court would have given the sentence in terms of

days.   The     legislative    history       of    the   First   Step   Act   is

unpersuasive.

           3.     Avoiding Sentencing Disparities

     Petitioner cites to the Supreme Court decision in Booker in

support of his argument that his term of imprisonment should be

calculated using twelve 30-day periods to avoid any sentencing

disparities by using calendar months. The discussion of sentencing

disparity in Booker involves “a system that diminishes sentencing
Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 11 of 13 PageID: 114



disparity” through “judicial efforts to determine, and to base

punishment upon, the real conduct that underlies the crime of

conviction.” Petitioner’s argument is unrelated to the type of

sentencing   disparity    referred    to    in     Booker.   In   Petitioner’s

hypothetical, two prisoners given the same sentence in terms of

months, no matter the type of criminal conduct at issue, may serve

different sentences in terms of days. The Court finds no precedent

regarding Congressional or Supreme Court concern over this type of

sentencing disparity. Therefor, this argument too is unpersuasive.

           4.     Equal protection

     Petitioner    also   invokes    the    equal     protection    clause    in

support of his interpretation of “months” meaning 30-day periods.

“Fifth Amendment equal protection claims are examined under the

same principles that apply to such claims under the Fourteenth

Amendment.” Abdul-Akbar v. McKelvie, 239 F.3d 307, 317 (3d Cir.

2001)   (citations   omitted).      The    Equal    Protection     Clause    “is

essentially a direction that all persons similarly situated should

be treated alike.” City of Cleburne, Tex. v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216

(1982)). The burden is on the petitioner to prove the existence of

purposeful discrimination that had a discriminatory effect on him.

McCleskey v. Kemp, 481 U.S. 279, 292 (1987). “‘Discriminatory

purpose’ … implies that the decisionmaker … selected … a particular

course of action at least in part ‘because of,’ not merely ‘in
Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 12 of 13 PageID: 115



spite   of,’   its    adverse    effects       upon   an    identifiable       group.”

Hernandez v. New York, 500 U.S. 352, 360 (1991) (quoting Personnel

Administrator    of    Mass.    v.   Feeney,      442      U.S.   256,   279   (1979)

(footnote and citation omitted).

       BOP Program Statement 5880.28 does not treat prisoners who

are subject to sentences imposed for the same number of months any

differently    from    each    other;    the    policy      requires     the   BOP    to

calculate all such sentences in terms of calendar months. Any

disparate impact caused by this calculation, in terms of days

served by prisoners with the same sentence, does not have a

disparate impact on a suspect class. Discrepancies in terms of the

number of days served are based solely on the month when a prison

term    commences.     Therefore,       Petitioner         cannot   establish        the

existence of purposeful discrimination in BOP Program Statement

5880.28, a necessary element for an equal protection claim. The

Court finds it proper to give deference to the BOP’s reasonable

interpretation of a term of imprisonment given in “months,” for

the calculation of a prisoner’s full term expiration date in BOP

Program Statement 5880.28.

III. CONCLUSION

        For the reasons discussed above, the Court denies the habeas

petition.



An appropriate Order follows.
Case 1:19-cv-20921-RMB Document 12 Filed 01/04/21 Page 13 of 13 PageID: 116




Date: January 4, 2021

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE
